Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 04/24/2018. Claims 10 and 19 are independent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered. 
Claims 10-25 are allowed.  
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee.   
Authorization for this examiner's amendment was given in an interview with Attorney Stuart B. Shapiro on 08/06/2021.
Claims 10, 11 and 13-18 are amended as follows: 
10. (Currently amended) A system for accessing data in a multi-level table, the system comprising at least one hardware processor configured to: generate the multi-level table to represent a dataset on a user interface by generating a plurality of levels of the multi-level table, wherein the multilevel table includes: a top level including a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding 
11. (Currently amended) The system of claim 10, wherein each hyper-table of the top and intermediate levels of the multi-level table includes a desired size less than a size of the initial base table and the hyper-table of the terminal level includes a size less than the size of a linked table of the prior level.
13. (Currently amended) The system of claim 10, wherein each cell of the initial base table includes information pertaining to entities, and wherein the at least one hardware processor is further configured to:
generate a plurality of levels by sorting the cells of the initial base table based on the entity information and grouping adjacent sorted cells of the initial base table to form the corresponding hyper-cell of the hyper-table of another level.
14. (Currently amended) The system of claim 13, wherein the cells of the initial base table are sorted based on frequency of co-occurrence of a first entity and a second entity, and wherein the at least one hardware
15. (Currently amended) The system of claim 10, wherein each cell of the initial base table includes information pertaining to entities, and wherein the at least one hardware processor is further configured to generate a plurality of levels by grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of another level based on ontologies associated with entities pertaining to those cells.
16. (Currently amended) The system of claim 15, wherein the ontology is a hierarchical ontology, and wherein the at least one hardware processor is further configured to:
group the cells of the initial base table into one or more hyper-cells according to a level of the ontology; and
identify new relationships between the groups of cells. 
17. (Currently amended) The system of claim 10, wherein each cell of the initial base table includes information pertaining to entities, and wherein the at least one hardware processor is further configured to generate a plurality of levels by grouping cells of the initial base table to form the corresponding hyper-cell of the hyper-table of another level based on similarity of entities pertaining to those cells.
18. (Currently amended) The system of claim 17, wherein multiple similarity measures are provided, and wherein the at least one hardware processor is further configured to:
group cells of the initial base table into one or more hyper-cells using a weighted combination of the similarity measures; and
identify new relationships between the groups of cells. 
Claims 19 and 20 are amended as follows:
19. (Currently amended) A computer program product for generating a multi-level table, the computer program product comprising one or more non-transitory computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a 
20. (Currently amended) The computer program product of claim 19, wherein each hyper-table of the top and intermediate levels of the multi-level table includes a desired size less than a size of the initial base table and the hyper-table of the terminal level includes a size less than the size of a linked table of the prior level.
Allowable Subject Matter
Claims 10-25 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Joshi, Bird and Schoppe.
Joshi discloses multi-level tables and accessing data from the multi-level table by traversing links of hyper-cells of the plurality of levels. Multi-level tables, which is the tables are combined first and then can be used in queries just like any other table. Accesses the one or more multi table data store to service the request. Each node of the hierarchy that is stored in a multi-table data which is related using the parent/child approach each row contains a reference to the parents. The following table defines a typical table used to contain the parent and the child in relationship and linked by traversing which is visiting each node from head/root node until the end of the list. A row is a horizontal line of cells. Each row has a unique number that identifies it. A column is a vertical line of cells. Each column has a unique letter that identifies it, which is Joshi discloses row and column. As another example, a corporation may be hierarchically viewed from an entire company level, which contains a country level, which breaks down into members of a region level. The region level may then further 25 decompose into additional levels. a multi-table data base that stores hierarchically arranged data nodes, where a time series is associated with each node, where a statistical model is associated with each time series, wherein one or 55 more attributes of each statistical model are stored in the multi-model database.
Bird discloses first, intermediate and terminal levels each with hyper-cells that are linked to a group of corresponding cells from a prior level, wherein the value of a hyper-cell is determined by combining values of the group of corresponding cells from the prior level. A hyper cell in the grid may be a position where a hyper-row and a hyper-column intersect. Each hyper cell in the grid may contain a data-value. That may be specific to the entity or data-element represented by the hyper-row and that may be described by the name and datatype specific to the hyper-column. The data elements may be represented in a hyper-table having rows and columns which may be indexed. The data values of the corresponding data-elements in the hyper-cells may be retrieved based on the indices. Snapshots of the indices may be generated at pre-determined time periods. Checkpoints of the hyper-table may be generated at time periods that are based on transactions on the hyper-table. The hyper-table is capable 
Schoppe discloses displaying the group of corresponding cells or hyper-cells linked to an accessed hyper-cell of the plurality of levels. A data table from records stored in a data store, wherein the data table includes: a plurality of rows, wherein each row corresponds to at least one record of the records; and each row including a plurality of cells, each cell corresponding to a different grouping of data fields of its respective one(s) of the records. A result of a formula that automatically calculate and display a value based on the contents of other cells. A spreadsheet originated as a computerized simulation of paper accounting worksheets. Some modem spreadsheets are interactive computer applications for organization, analysis, and storage of data in tabular form. Each cell may contain user entered data (e.g., numeric or text data) and/or a result of a formula that automatically calculate and display a value based on the contents of other cells. A spreadsheet user interface may allow a user to edit data for a cell, for instance to edit the user-entered data. 
The prior art does not disclose or fairly suggest: "the multi-level table includes: a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table of from prior intermediate level of the multilevel table; navigate the multi-level table and access data from the multi-level table by selecting hyper-cells of the plurality of levels on the user interface and traversing links of the selected hyper-cells; and display on the user interface the group of corresponding cells or hyper-cells linked to selected hyper-cell of the plurality of levels." For this reason claim 10 is allowed. Claim(s) 11-18 are allowed for the same reasons as claim 10.
The prior art does not disclose or fairly suggest: "the multi-level table includes: a hyper-table with a plurality of hyper-cells, each hyper-cell linked to, and including a value determined by combining values from, a group of corresponding hyper-cells of a hyper-table of from prior intermediate level of the multilevel table; navigate the multi-level table and access data from the multi-level table by selecting hyper-cells of the plurality of levels on the user interface and traversing links of the selected hyper-cells; and display on the user interface the group of corresponding cells or hyper-cells linked to selected hyper-cell of the plurality of levels." For this reason claim 19 is allowed. Claim(s) 20-25 are allowed for the same reasons as claim 19. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164